GUY, J.
This action was brought to recover rent on a lease of an apartment. The defense was a denial of the making of any lease.
Plaintiff proved that defendants’ testatrix, Mrs. Bucki, in making prior leases of the same apartment from plaintiff’s testatrix, had acted through her niece and agent, Amelia Reif, who had lived with her 24 years and attended to all her business; that in 1910 defendants’ testatrix told plaintiff’s agent- "that she was very ill; that Miss Reif would represent her, and that anything that M'iss Reif told me about the apartment that I should consider it the same as she herself told me. After that Miss Reif told me all that was to be done about that apartment.” This continued for two or three years.
On July 5 and 24, 1912, plaintiff’s testatrix wrote defendants’ testatrix inquiring whether she wished to renew the lease. On July 29th a letter was received by plaintiff’s testatrix, signed in the name of defendants’ testatrix “by A. R.,” stating that defendants’ testatrix did intend to renew the lease and demanding certain repairs. On August 13, 1913, another letter, signed “A. Reif, for Mrs. L. Bucki,” was received by defendants’ testatrix referring to the repairs previously demanded. Later, Mrs. Bucki’s son wrote plaintiff’s testatrix that his mother would give up the apartment at the end of her term on October 1, 1912.
At the trial M'iss Réif testified that Mrs. Bucki never saw any of the 1912 correspondence with plaintiff’s testatrix, which she opened and answered in her aunt’s name without her knowledge.
There was no conflict of testimony. The agency was fully established. Plaintiff’s testatrix acted upon the faith of it, and the fact that the agent, acting within the scope of her authority, was, by reason of her principal’s illness, unable to consult with her, or inform her as to details, would not relieve the principal from liability for the authorized act of her agent. Glennan v. Rochester Trust & S. D. Co., 209 N. Y. 12, 102 N. E. 537.
Order reversed, with costs, and judgment directed in favor of plaintiff for the full amount claimed, with costs. All concur.